Exhibit 23.1 Consent of Independent Registered Public Accounting Firm To the Savings Plan Committee Wyeth Union Savings Plan: We consent to the incorporation by reference in the Registration Statement on FormS-8 dated October 16, 2009 (File No.333-162521) of our report dated June 17, 2015, with respect to the statements of net assets available for plan benefits of the Wyeth Union Savings Plan as of December31, 2014 and 2013, the related statements of changes in net assets available for plan benefits for the years then ended, and the supplemental schedule of ScheduleH, Line4i - Schedule of Assets (Held at End of Year) as of December31, 2014, which report appears in the December31, 2014 annual report for Form11-K of the Wyeth Union Savings Plan. /s/ KPMG LLP Memphis, Tennessee June 17, 2015 15
